 Case 3:19-cv-01184-RJD Document 28 Filed 06/17/20 Page 1 of 2 Page ID #73




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS


 LAMARCUS D. THOMAS,                            )
                                                )
                       Plaintiff,               )
                                                )
 vs.                                            )   Case No. 19-cv-1184-RJD
                                                )
 UNITED STATES OF AMERICA,                      )
                                                )
                       Defendants.              )
                                                )
                                                )            Consolidated with:
                                                )
 MARCIA BYRD,                                   )
                                                )
                   Plaintiff,                   )
                                                )   Case No. 20-cv-19-RJD
 vs.                                            )
                                                )
 UNITED STATES POSTAL SERVICE,                  )
                                                )
                  Defendant.                    )
                                                )


                           MEMORANDUM AND ORDER

DALY, Magistrate Judge:

       This matter comes before the Court for case management purposes. Pursuant to Federal

Rule of Civil Procedure 42(a), the Court has discretion to consolidate actions that involve a

common question of law or fact. See Star Ins. Co. v. Risk Marketing Group Inc., F.3d 656, 660

(7th Cir. 2009). The case at bar and Byrd v. United States Postal Service., (Case number 20-cv-

19-RJD) both involve common questions of law and fact insofar as Plaintiffs’ claims concern the

same motor vehicle accident that occurred on March 26, 2016. Accordingly, for purposes of

discovery and trial, the Court hereby CONSOLIDATES Byrd v. United States Postal Service.,
                                        Page 1 of 2
 Case 3:19-cv-01184-RJD Document 28 Filed 06/17/20 Page 2 of 2 Page ID #74




(Case number 20-cv-19-RJD) with Thomas v. United States of America., (Case No. 19-cv-1184-

RJD). All future filings shall bear the consolidated caption used in this order and shall be filed

only in Thomas v. United States of America, Case No. 19-cv-1184-RJD. The Court will strike

any filings in Case No. 20-cv-19-RJD subsequent to this order.

       The Clerk of Court is DIRECTED to CONSOLIDATE these cases and file a copy of this

Order in both cases.

IT IS SO ORDERED.

DATED: June 17, 2020

                                                    s/ Reona J. Daly
                                                    Hon. Reona J. Daly
                                                    United States Magistrate Judge




                                          Page 2 of 2
